 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     HANNI FAKHOURY
 3   JEROME MATTHEWS
     Assistant Federal Public Defenders
 4   13th Floor Federal Building - Suite 1350N
 5   1301 Clay Street
     Oakland, CA 94612
 6   Telephone: (510) 637-3500
     Facsimile: (510) 637-3507
 7   Email:       Hanni_Fakhoury@fd.org

 8   Attorneys for ADAM SHAFI
 9

10                                   IN THE UNITED STATES DISTRICT COURT
11                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                          SAN FRANCISCO DIVISION
13

14     UNITED STATES OF AMERICA,                            Case No.: CR 15–00582 WHO

15                      Plaintiff,                          DEFENDANT’S EXHIBIT LIST FOR
                                                            RETRIAL
16              v.
                                                            Court:             Courtroom 2, 17th Floor
17     ADAM SHAFI,                                          Hearing Date:      December 13, 2018
18                      Defendant.                          Hearing Time:      3:30 p.m.

19

20             Defendant Adam Shafi’s respectfully submits the following exhibit list for retrial. Mr. Shafi

21   reserves the right to supplement this list as needed, and to offer additional evidence not on this list to

22   rebut evidence offered in the government’s case-in-chief.

23    Dated:         November 29, 2018                      Respectfully submitted,

24                                                          STEVEN G. KALAR
25                                                          Federal Public Defender
                                                                      /S
26                                                          HANNI FAKHOURY
                                                            JEROME MATTHEWS
27                                                          Assistant Federal Public Defenders
28

     DEFENDANT’S EXHIBIT LIST FOR RETRIAL
     SHAFI, CR 15–00582 WHO
 1                                     UNITED STATES v. ADAM SHAFI
 2                                               CR 15-582-WHO
 3                                          DEFENDANT’S EXHIBIT LIST
 4

 5   EXHIBIT                DESCRIPTION                                    BATES NOS.
 6   1000                   Photographs: Adam Shafi’s Toyota Prius         FPD004457-4460
 7   1001                   Photographs: Shafi Family Home, Cairo Egypt    FPD005489-5492
 8   1002                   San Mateo Cty. Sheriff’s Office Rpt. No. 14-28255 FPD005495-5498
 9   1003                   Apple Inc. Purchase & Registration Records     FPD005515-5533
10   1004                   Dr. Marc Sageman’s Curriculum Vitae            FPD005536-5541
11   1005                   AMEX Records for Adam Shafi & Certification    FPD005456-5486, 5535
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DEFENDANT’S EXHIBIT LIST FOR RETRIAL
     SHAFI, CR 15–00582 WHO
                                                       1
